UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7664



BERNARD BYRD,

                                            Petitioner - Appellant,

          versus


MICHAEL MOORE, Director of SCDC; CHARLES M.
CONDON, South Carolina Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-98-3288-6)


Submitted:   April 20, 2000                    Decided:   May 1, 2000


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Byrd, Appellant Pro Se. Charles Molony Condon, Attorney
General, Donald John Zelenka, Chief Deputy Attorney General, John
William McIntosh, Assistant Attorney General, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Byrd appeals the district court’s orders denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999) and denying reconsideration of that order.     We have

reviewed the record and the district court's opinion and orders and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Byrd v. Moore, No. CA-98-3288-6 (D.S.C. Aug. 19

and Nov. 10, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2